Citation Nr: 1418651	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-08 172A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for esophageal cancer, bilateral hearing loss, tinnitus, and high cholesterol.

The Veteran submitted a notice of disagreement as to all four issues that were denied.  Following a statement of the case that was sent to him in March 2012, he submitted a substantive appeal and specifically limited his appeal to the issues of service connection for hearing loss, tinnitus, and high cholesterol.  As such, he did not perfect an appeal with respect to the issue of service connection for esophageal cancer, and that issue is not before the Board at this time.

In his April 2012 substantive appeal, the Veteran requested a Board hearing.  As he has withdrawn the issues on appeal, his hearing request is deemed withdrawn.


FINDING OF FACT

On April 17, 2014, prior to the promulgation of a decision in the appeal, the Board received a signed statement from the Veteran's authorized representative, requesting a withdrawal of the appeal of the issues of entitlement to service connection for high cholesterol, bilateral hearing loss and tinnitus.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for high cholesterol by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for bilateral hearing loss by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for tinnitus by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement from the Veteran's representative received by the Board on April 17, 2014, the Veteran withdrew his appeals seeking service connection for high cholesterol, bilateral hearing loss, and tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.



ORDER

The appeal of the issue of entitlement to service connection for high cholesterol is dismissed.

The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.



		
D. JOHNSON
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


